Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach all the limitations in the independent claims in combination.  Further, the limitations in the independent claims in combination provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Chinese Publication CN-108664894 teaches a data enhancement method for the objective conditions of insufficient radar data to improve the accuracy of human motion classification based on radar images where a DCGAN is used to learn each radar spectrum separately.
Non-Patent Literature Fu et al. “A focused crawler for Dark Web forums” teaches a method for crawling the dark web to collect forum content including a mechanism to facilitate enhanced retrieval and updating of collected content.
Non-Patent Literature Nishikaze et al. “Large-Scale Monitoring for Cyber Attacks by Using Cluster Information on Darknet Traffic Features” teaches a machine learning approach to 
Ros Sanchez et al. (U.S. Pre-Grant Publication No. 2019/0370666) teaches generative adversarial networks to produce photo-realistic components of images from synthetic components as part of an adaptation system that improves the generation of labeled training data. It is further taught using a blending layer such as a convolutional neural network trained to blend outputs from the generative adversarial networks and produce photorealistic images from constituent parts.
Pogorelik et al. (U.S. Pre-Grant Publication No. 2021/0319098) teaches classifying input data with an inference model and augmenting input data when it is determined as being an unacceptable quality to improve the classification of the input data (Figure 59) wherein the untrained inference models include one or more neural networks.
Non-Patent Literature Al Nabki et al. “Classifying Illegal Activities on Tor Network Based on Web Textual Contents” teaches comparing text representation techniques crossed by three different supervised classifiers to categorize Tor hidden services and compare against manually labeled addresses of a sampled Tor network.
Chinese Publication CN-110287800 teaches remote sensing images scene classification methods to solve the problem of poor classification caused by the lack of labeled remote sensing image scene data and providing a new saliency-guided symmetric enhanced generative adversarial network for remote sensing image data enhancement so as to generate a remote sensing synthetic image, designing an improved deep learning model by embedding a plurality of normalization layers into a classical deep convolutional neural network so as to improve the speed of model training and the accuracy of feature extraction, and inputting extracted depth 
Dubey et al. (U.S. Pre-Grant Publication 2017/0161336) teaches techniques relating to managing bad or imperfect data being imported into a database system including the use of auto-classification, enrichment, and clustering model and model stacks.
Hubert (U.S. Pre-Grant Publication No. 2010/0153440) teaches a system for enriching document content using enrichment themes and meta-document exchanges that provide document enrichment by binding imported meta-documents to identical or similar information providers.
Dua et al. (U.S. Pre-Grant Publication No. 2020/0019642) teaches utilizing a trained generator of a generative adversarial network (GAN) that generates a bag-of-ngrams output representing unlabeled data for performing a natural language processing operation for use in a search system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
3/12/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154